Exhibit 10.50

CHANGE IN CONTROL AND RESTRICTIVE COVENANT AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is adopted this 12th day of
February 2018 by and between Franklin Synergy Bank, a Tennessee banking
corporation located in Franklin, Tennessee (the “Company”), and Eddie Maynard
(the “Executive”).

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company to retain the Executive’s services and to
reinforce and encourage the attention and dedication of the Executive to his
assigned duties, without distraction in potentially disturbing circumstances
arising from the possibility of a change in control of the Company or the
assertion of claims and actions against Executives.

The Company and the Executive agree as provided herein:

 

Article 1

Definitions:

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1

“Base Annual Compensation” means the Executive’s average annualized base
compensation paid by the Company which was includible in the Executive’s gross
income during the most recent five taxable years ending before the date of the
Change in Control (or such shorter period of time that Executive has been
employed by the Company). The definition covers amounts includible in
compensation prior to any deferred arrangements, and defined as the individual’s
“base amount” under section 280G of the Code, but specifically excludes any
bonus payments received by the Executive.

 

 

1.2

“Cause” Means

 

 

(a)

Gross negligence or gross neglect of duties

 

 

(b)

Commission of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Company; or

 

 

(c)

Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company Policy committed in connection with the Executive’s employment.

 

 

(d)

Issuance of an order for removal of the Executive by the Company’s banking
regulators.

 

 

 

1.3

“Change in Control shall mean:

 

--------------------------------------------------------------------------------

 

(a)

Any person or entity or group of affiliated persons or entities (other than the
Company) becomes a beneficial owner, directly or indirectly, of 25% or more of
the Company’s parent company, Franklin Financial Network, Inc. (“FFN”) (the
Company and FFN referred to collectively in this Section as FFN) voting
securities or all or substantially all of the assets of the FFN;

 

 

(b)

FFN enters into a definitive agreement which contemplates the merger,
consolidation or combination of the FFN with an unaffiliated entity in which
either or both of the following is to occur: (i) the Board of Directors of FFN,
as applicable, immediately prior to such merger, consolidation or combination
will constitute less than a majority of the board of directors of the surviving,
new or combined entity; or (ii) less than 75% of the outstanding voting
securities of the surviving, new or combined entity will be beneficially owned
by the shareholders of FFN immediately prior to such merger, consolidation or
combination; provided, however that if any definitive agreement to merge,
consolidate or combine is terminated without consummation of the transaction,
then no Change in Control shall be deemed to have occurred pursuant to this
paragraph;

 

 

(c)

FFN enters into a definitive agreement which contemplates the transfer of all or
substantially all of FFN’s assets, other than to a wholly-owned Subsidiary of
FFN; provided however, that if any definitive agreement to transfer assets is
terminated without consummation of the transfer, then no Change in Control shall
be deemed to have occurred pursuant to this paragraph; or

 

 

(d)

A majority of the members of the Board of Directors of FFN shall be persons who:
(i) were not members of such Board on the date this Plan is approved by the
shareholders of FFN (“current members”); and (ii) were not nominated by a vote
of such Board which included the affirmative vote of a majority of current
members on such Board at the time of their nomination (“future designees”) and
(iii) were not nominated by a vote of such Board which included the affirmative
vote of a majority of the current members and future designees, taken as a
group, on such board at the time of their nominee

 

 

1.4

“Code” means the Internal Revenue Code of 1986, as amended

 

 

1.5

“Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the insurance carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the Plan Administrator
of the insurance carrier’s or Social Security Administration’s determination
upon the request of the Plan Administrator.

 

 

1.7

“Good Reason” means, without the Executive’s express written consent, after
written notice to the board, and after a thirty (30) day opportunity for the
Board to cure, the continuing occurrence of any of the following events:

--------------------------------------------------------------------------------

 

(a)

The assignment to the Executive of any material duties or responsibilities
inconsistent with the Executive’s positions, or a change in the Executive’s
reporting responsibilities, titles or offices, or any removal of the Executive
from or any failure to re-elect the Executive to any of such positions, except
in connection with termination of the Executive’s employment for Cause,
Disability, retirement or as a result of the Executive’s death;

 

 

(b)

A reduction by the Company in the Executive’s base salary;

 

 

(c)

The taking of any action by the Company which would adversely affect the
Executive’s participation or materially reduce the Executive’s benefits under
any benefit plans, or the failure by the Company to provide the Executive with
the number of paid vacation days to which the Executive is then entitled on the
basis of years of service with the Company in accordance with the Company’s
normal vacation policy in effect on the date hereof;

 

 

(d)

Any failure of the Company to obtain the assumption of, or the agreement to
perform, this Agreement by any successor as contemplated in Section 3.10 hereof;
or

 

 

(e)

The Company requiring the Executive to be based 50 miles or beyond the Franklin
area, except for required travel on the Company business to an extent
substantially consistent with the Executive’s present business travel
obligations or, in the event the Executive consents to any relocation, the
failure by the Company to pay (or reimburse the Executive) for all reasonable
moving expenses incurred by the Executive relating to a change of the
Executive’s principle residence in connection with such relocation and to
indemnify the Executive against any loss realized on the sale of the Executive’s
principal residence in connection with any such change of residence.

 

 

1.7

“Stock Plans” means FFN’s 2017 Omnibus Equity Incentive Plan, or any replacement
thereto, as such plans may be amended from time to time.

 

 

1.8

“Termination Date” shall mean the date on which the Executive’s employment with
the Company is terminated, either voluntarily or involuntarily.

Article 2

Change in Control Benefits

 

2.1

Change in Control Benefit. If within six (6) months prior or twelve (12) months
following a change in Control of the Company or FFN, the Company shall terminate
the Executive’s employment other than for Cause, or if the Executive shall
terminate his employment for Good Reason, then in any such events, the Company
shall pay to the Executive a benefit under this Article.

 

 

2.1.1

Amount of Benefit. The benefit under this Section 2.1 is:

--------------------------------------------------------------------------------

 

(i)

Two (2) times the Executive’s Base Annual Compensation at the date of the Change
in Control; and

 

 

(ii)

Any amounts due to the Executive under the Stock Plans according with the terms,
conditions and limitations of the plans and any separate agreements without
regard to “vesting” thereunder.

 

 

2.1.1

Payment of Benefit. The Company shall pay the benefit to the Executive in a lump
sum within thirty (30) days following the Termination Date.  

 

 

2.2

“Excess Parachute Payment” Notwithstanding anything to the contrary in this
Agreement, if there are payments to the Executive which constitute “parachute
payments,” as defined in Section 280G of the Code, then they payments made to
the Executive shall be the greater of (x) one dollar ($1.00) less than the
amount which would cause the payments to the Executive (including payments to
the Executive which are not including in this Agreement) to be subject to the
excise tax imposed by Section 4999 of the Code, and (y) any payments to the
Executive contingent upon the Company’s Change in Control (including payments to
the Executive which are not included in the Agreement) less any excise tax.

Article 3

Miscellaneous

 

 

3.1

Non-Competition. The Executive covenants and agrees that, during employment with
the Company and for a period of one (1) year commencing on the date of
termination of the Executive’s employment for any reason (the “Restricted
Period”), the Executive shall not, for himself or in conjunction with any other
person, firm partnership, corporation or other form of business organization or
arrangement (whether as shareholder, partner, member, principal, agent, lender,
director officer, manager, trustee, representative, employee or consultant),
directly or indirectly be employed by, provide services to, in any way be
connected associated or have any interest of any kind in, or give advice or
consultation to any Competitive Business within a 100 mile radius of the main
office of the Company. For purposes herein, “Competitive Business” means all
entities, persons or businesses, that are engaged in, or have taken substantial
steps to engage in, the creation or management of a commercial bank or other
entity providing commercial loans. Notwithstanding the foregoing, nothing herein
shall prohibit the executive from being a passive owner of not more than three
percent (3%) of the equity securities of a publicly traded corporation engaged
in a Competitive Business, so long as the Executive has no active participation,
directly or indirectly, in the business of such corporation.

 

 

3.2

Non-Solicitation of Customers/Vendors. The Executive covenants and agrees that
during employment with the Company and during the Restricted Period he will not,
for himself or in conjunction with any other person, firm , partnership
corporation or other form of business organization or arrangement (whether as a
shareholder, partner, member, lender, principal, agent, director, officer,
manager, trustee, representative, employee or consultant), directly or
indirectly: (i) solicited or accept any business in competition with the
Company, from any person or entity who was an existing or prospective customer,

--------------------------------------------------------------------------------

 

vendor or in another type of business relationship with the Company at the time
of, or at anytime during the twelve (12) months preceding the Executive’s
termination of employment for any reason; or (ii) request, suggest or cause any
of the Company’s customers, vendors, or persons/entities in another type of
business relationship with the Company to cancel, reduce, change the terms of or
terminate any business relationship with the Company.

 

 

3.3

Non-Solicitation of Employees. The Executive covenants and agrees that during
employment with the Company and during the Restricted Period he will not,
directly or indirectly, on behalf of himself or another call on, solicit,
suggest, entice or induce any employee or officer of the Company to terminate
his employment, and will not assist any other person or entity in such a
solicitation.

 

 

3.4

Confidential Information. The Executive recognizes and acknowledges that he will
have access to certain information and trade secrets of the Company and that
such information is confidential and constitutes valuable, special and unique
property of the company. The Executive shall not at any time, either during or
subsequent to the term of this Agreement, disclose to others, use, copy or
permit to be copied, except as directed by law or in pursuance of the
Executive’s duties for or on behalf of the Company, its successors, assigns or
nominees, any Confidential Information of the Company. (regardless of whether
developed by the Executive), without the prior written consent of the Company.
The term “Confidential Information” with respect to any person means any secret
confidential information or know-how and shall include, but shall not be limited
to , the plans, customers, costs, prices, uses, and applications of products and
services, results of investigations, studies owned or used by such person, and
all products, processes, compositions, computer programs, and servicing,
marketing or operational methods and techniques at any time used, developed,
investigated, made or sold by such person, before or during the term of this
Agreement, that are not readily available to the public or that are maintained
as confidential by such person. The Executive shall maintain in confidence any
Confidential Information or third parties received as a result of the
Executive’s Employment with the Company in accordance with the Company’s
obligations to such third parties and the policies established by the Company.
The Executive is hereby notified in accordance with the Defend Trade secrets Act
of 2016 that the Executive will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that;
(a) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in complaint or other document that is filed under seal in a lawsuit or
other proceeding. The Executive is further notified that if the Executive files
a lawsuit for retaliation by an employer for reporting a suspected violation of
law, Executive may disclose the Company’s trade secrets to the Executive’s
attorney and use the trade secret information in the court proceeding if the
Executive: (a) files any document containing the trade secret under seal; and
(b) does not disclose the trade secret, except pursuant to court order. The
Executive further agrees that he will not disclose any information to another
that is protected from disclosure by the attorney client and/or attorney work
product privileges.

--------------------------------------------------------------------------------

 

The Company does not waive such privileges nor does it authorize Executive to
waive such privileges.

 

 

3.5

Delivery of Documents Upon Termination. The Executive shall deliver to the
Company or its designee at the termination of the Executive’s employment all
correspondence, memoranda, notes, records, drawings, sketches, plans, customer
lists, product compositions, and other documents and all copies thereof, made,
composed or received by the Executive, solely or jointly with others, that are
in the Executive’s possession, custody or control at termination and that are
related in any manner to the past, present or anticipated business or any member
of the Company.

 

 

3.6

Remedies. The Executive acknowledges that a remedy at law for any breach or
attempted breach of the Executive’s obligations under Sections 3.1, 3.2, 3.3,
3.4, and 3.5 may be inadequate, agrees that the Company may be entitled to
specific performance and injunctive and other equitable remedies in case of any
such breach or attempted breach, and further agrees to waive any requirement for
the securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief. The Company shall have the right to offset
against amounts to be paid to the Executive pursuant to the terms hereof any
amounts from time to time owing by the Executive to the Company. The termination
of the Agreement shall not be deemed to be a waiver by the Company of any breach
by the Executive of this Agreement or any other obligation owed the Company, and
notwithstanding such a termination the Executive shall be liable for all damages
attributable to such a breach.

 

 

3.7

Dispute Resolution. Subject to the Company’s right to seek injunctive relief in
court as provided in Section 3.6 of this Agreement, any dispute, controversy or
claim arising out of or in relation to or connection to this Agreement,
including without limitation any dispute as to the construction, validity,
interpretation, enforceability or breach of this Agreement, including a claim
for indemnification under Section 3.9, shall be resolved either as provided by
applicable law, or, at the option of either party, by impartial binding
arbitration. In the event that either the Company or the Executive demands
arbitration, the Executive and Company agree that such arbitration shall be the
exclusive, final and binding forum for the ultimate resolution of such claims,
subject to any rights of appeal that either party have under the Federal
Arbitration Act and/or under applicable state law dealing with the review of
arbitration decisions.

 

 

(a)

Arbitrators. The arbitration shall be heard and determined by one arbitrator,
who shall be impartial and who shall be selected by mutual agreement of the
parties; provided, however, that if the dispute involves more than $1,000,000,
then the arbitration shall be heard and determined by three (3) arbitrators. If
three (3) arbitrators are necessary as provided above, then (i) each side shall
appoint an arbitrator of its choice within thirty (30) days of the submission of
a notice of arbitration and (ii) the party-appointed arbitrators shall in turn
appoint a presiding arbitrator of the tribunal within thirty (30) days following
the appointment of the last party-appointed arbitrator. If any party fails or
refuses to appoint an arbitrator, and the arbitration shall proceed with one (1)
arbitrator.

--------------------------------------------------------------------------------

 

 

(b)

Demand for Arbitration. In the event that the Executive or the Company initially
elects to file suit in any court, the other party will have 60 days from the
date that it is formally served with a summons and a copy of the suit to notify
the party filing the suit of the non-filing party’s demand for arbitration. In
that case, the suit must be dismissed by consent of the parties or by the court
on motion, and arbitration commenced with arbitrators. In situations where suit
has not been filed, either the Executive or the company may initiate arbitration
by serving a written demand for arbitration upon the other party. Such a demand
must be served within twelve months of the events giving rise to the dispute.
Any claim that is not timely made will be deemed waived.

 

 

(c)

Proceedings. Unless otherwise expressly agreed in writing by the parties to the
arbitration proceedings:

 

 

(i)

The arbitration proceedings shall be held in Franklin, at a site chosen by
mutual agreement of the parties, or if the parties cannot reach an agreement on
a location within thirty (30) days of the appointment of the last arbitrator,
then at a site chosen by the arbitrators;.

 

 

(ii)

The arbitrators shall be and remain at all times wholly independent and
impartial;

 

 

(iii)

The arbitration proceedings shall be conducted in accordance with the Employment
Arbitration Rules of the American Arbitration Association, as amended from time
to time;

 

 

(iv)

Any procedural issues not determined under the arbitral rules selected pursuant
to item (iii) above shall be determined by the law of the place of arbitration,
other than those laws which would refer the matter to another jurisdiction;

 

 

(v)

The costs of the arbitration proceedings (including attorneys’ fees and costs)
shall be borne in the manner determined by the arbitrators;’

 

 

(vi)

The arbitrators may grant any remedy or relief that would have been available to
the parties had the matter been heard in court;

 

 

(vii)

The decision of the arbitrators shall be reduced to writing; fnal and binding
without the right of appeal; the sole and exclusive remedy regarding any claims,
coutnerclaims, issues or accounting presented to the arbitrators; made and
promptly paid in United States dollars free of any deduction or offset; and any
costs or fees incident to enforcing the award shall to the maximum extent
permitted by law, be charged against the party resisting such enforcement;

 

--------------------------------------------------------------------------------

 

(viii)

The award shall include interest from the date of any breach or violation of
this Agreement, as determined by the arbitral award, and from the date of the
award until paid in full, at 6% per annum; and

 

 

(ix)

Judgement upon the award may be entered in any court having jurisdiction over
the person or assets of the party owing the judgement or application may be made
to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be.

 

 

(d)

Acknowledgement of Parties. The Company and the Executive understand and
acknowledge that this Agreement means that neither can pursue an action against
the other in a court of law regarding any employment dispute, except for claims
involving workers’ compensation benefits or unemployment benefits, and except as
set forth elsewhere in this Agreement, in the event that either party notifies
the other of its demand for arbitration under this Agreement. The Company and
the Executive understand and agree that this Section 3.4, concerning
arbitration, shall not include any controversies or claims related to any
agreements or provisions (including provisions in this Agreement) respecting
confidentiality, proprietary information, non-competition, non-solicitation,
trade secrets, or breaches of fiduciary obligations by the Executive, which
shall not be subject to arbitration.

 

 

3.8

Right to Consult Counsel. The Executive has been advised of the Executive’s
right to consult with an attorney prior to entering into this Agreement

 

 

3.9

Indemnification. The Executive shall be protected against any and all legal
actions when he is either a party, witness or participant in any legal action
brought against the Company, the Executive or the Board. He will be protected
through any programs that cover the outside directors or other Executives of
this Company.

 

 

3.10

Successors of the Company.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such prior agreement prior to the effectiveness
of any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled hereunder if the Executive terminated
the Executive’s employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” as hereinbefore defined shall include any successor to its business
and/or assets aforesaid which executes and delivers that agreement provided for
in this Section 3 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation Law.

 

--------------------------------------------------------------------------------

 

 

3.11

Executive’s Heirs, etc.  The Executive may not assign  Executive’s rights or
delegate the Executive’s duties or obligations hereunder without written consent
of the Company. The Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If the Executive should
die while any amounts would still be payable to the Executive hereunder as if he
had continued to live, all such amounts, unless other provide herein shall be
paid in accordance with the terms of this Agreement to the Executive’s designee
or, if there be no such designee, to the Executive’s estate.

 

 

3.12

Notices. Any notice or communication required or permitted under the terms of
this Agreement shall be in writing and shall be delivered personally, or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by nationally recognized overnight carrier, postage prepaid, or sent by
facsimile transmission to the Company at the Company’s principal office and
facsimile number in Franklin, Tennessee or to the Executive at the address and
facsimile number, if any, appearing on the books and records of the Company.
Such notice or communications hall be deemed given (a) when delivered if
personally delivered; (b) five mailing days after having been placed in the
mail, if delivered by registered or certified mail; (c) the business day after
having been placed with a nationally recognized overnight carrier, if delivered
by nationally recognized overnight carrier, and (d) the business day after
transmittal when transmitted with electronic confirmation of receipt, if
transmitted by facsimile.  Any party may change the address of facsimile number
to which notices or communications are to be sent to it by giving notice of such
change in the manner herein provided for giving notice. Until changed by notice,
the following shall be the address and facsimile number to which notices shall
be sent:

 

If to the Executive, to:

 

 

 

 

 

If to the Company, to

722 Columbia Avenue

 

Franklin, TN 3706

 

 

 

 

 

3.13

Amendment or Waiver.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer as may be specifically designated by
the Board (which shall not include the Executive). No waiver by either party
hereto at any time of any breach by the other party hereto of or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement constitutes the entire agreement
between the Company

--------------------------------------------------------------------------------

 

and the Executive as to the subject matter hereof. No rights are granted to the
Executive by virtue of this Agreement other than those specifically set forth
herein.

 

 

3.14

Invalid Provisions. Should any portion of this Agreement be adjudged or held to
be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or voiding the remainder of this Agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall if possible,
be deemed amended or reduced in scope, or otherwise stricken from this Agreement
to the extent required for the purposes of validity and enforcement thereof.

 

 

3.15

Survival of the Executive’s Obligations. The Executive’s Obligations under this
Agreement shall survive regardless of whether the Executive’s employment by the
Company is terminated, voluntarily or involuntarily, by the Company or the
Executive, with or without Cause.

 

 

3.16

Counterparts. This agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

 

3.17

Governing Law. This Agreement and any action or proceeding related to it shall
be governed by and construed under the laws of the State of Tennessee.

 

 

3.18

Captions and Gender. The use of Captions and Section headings herein is for
purposes of convenience only and shall not effect the interpretation or
substance of any provisions contained herein. Similarly, the use of the
masculine gender with respect to pronouns in this Agreement is for the purposes
of convenience and includes either sex who may be signatory.

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this agreement.

 

EXECUTIVE:

 

 

COMPANY:

/s/ Eddie Maynard

 

By /s/ Richard E. Herrington

 

 

Title: Chairman

 

 

 